Citation Nr: 9918753	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  97-11 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES


1.  Entitlement to service connection for a bilateral total 
hip replacement.

2.  Entitlement to service connection for a right knee 
replacement.

3.  Entitlement to service connection for varicose veins.

4.  Entitlement to service connection for arthritis of 
multiple joints other than the right shoulder.

5.  Entitlement to service connection for arthritis of the 
right shoulder.

6.  Entitlement to an increased rating for bilateral 
trenchfoot, currently evaluated as 10 percent disabling.

7.  Entitlement to an increased rating for a right chest scar 
with fibrous pleuritis, currently evaluated as 20 percent 
disabling.
8.  Entitlement to an increased rating for shrapnel wounds 
right upper back and chest with involvement of right scapula 
and muscle groups II and IV with retained fragment lateral to 
second rib in soft tissue of axilla, currently evaluated as 
30 percent disabling.  

9.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1944 to 
December 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which denied the benefits sought on 
appeal.

The Board notes that the issues of entitlement to an 
increased rating for a right chest scar with fibrous 
pleuritis, currently evaluated as 20 percent disabling, and 
for a total disability rating based on individual 
unemployability due to service-connected disabilities, are 
addressed in the REMAND following the ORDER in this decision.


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus, or 
link, between any bilateral total hip replacement, and an 
incident of the veteran's active military service.

2.  There is no competent medical evidence of a nexus, or 
link, between any right knee replacement, and an incident of 
the veteran's active military service.

3.  There is no competent medical evidence of record of a 
current diagnosis of varicose veins, which is related by 
competent medical evidence to an incident of the veteran's 
active military service.

4.  There is no competent medical evidence of record of a 
nexus, or link, between any arthritis of multiple joints 
other than the right shoulder, and an incident of the 
veteran's active military service.  

5.  There is private medical evidence of record, which 
suggests a relationship between arthritis of the right 
shoulder and the veteran's in-service shrapnel wounds.  

6.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims for an increased rating 
for trenchfoot, and for an increased rating for shrapnel 
wounds right upper back and chest with involvement of right 
scapula and muscle groups II and IV with retained fragment 
lateral to second rib in soft tissue of axilla, has been 
obtained by the RO.

7.  The veteran's bilateral trenchfoot is currently 
productive of no more than complaints of pain and cold 
sensitivity.

8.  The veteran's right upper extremity is his dominant 
extremity.

9.  The disability characterized as shrapnel wounds right 
upper back and chest with involvement of right scapula and 
muscle groups II and IV with retained fragment lateral to 
second rib in soft tissue of axilla, is currently productive 
of well-healed scars, normal muscle strength, and normal 
function.  


CONCLUSIONS OF LAW

1.  The veteran has not presented evidence of a well grounded 
claim for service connection for a bilateral total hip 
replacement.  38 U.S.C.A. § 5107 (West 1991).

2.  The veteran has not presented evidence of a well grounded 
claim for service connection for a right knee replacement.  
38 U.S.C.A. § 5107 (West 1991).

3.  The veteran has not presented evidence of a well grounded 
claim for service connection for varicose veins.  38 U.S.C.A. 
§ 5107 (West 1991).

4.  The veteran has not presented evidence of a well grounded 
claim for service connection for arthritis of multiple joints 
other than the right shoulder.  38 U.S.C.A. § 5107 (West 
1991).

5.  The claim for entitlement to service connection for 
arthritis of the right shoulder is well grounded.  
38 U.S.C.A. § 5107 (West 1991).

6.  The schedular criteria for an increased rating for 
bilateral trenchfoot, currently evaluated as 10 percent 
disabling, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.41, 4.45, 4.104, 
Diagnostic Code 7122 (1998).
7.  The schedular criteria for an increased rating for 
shrapnel wounds right upper back and chest with involvement 
of right scapula and muscle groups II and IV with retained 
fragment lateral to second rib in soft tissue of axilla, 
currently evaluated as 30 percent disabling, have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 
4.7, 4.40, 4.41, 4.45, 4.56, 4.59 4.73, Diagnostic Codes 5302 
and 5304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

A.  Applicable Law

Service connection may be granted for diseases or injuries 
incurred or aggravated while in active service.  See 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
Additionally, service connection may be established by 
presumption for arthritis, if there is evidence that 
arthritis was manifest to a degree of 10 percent or more, 
within one year of service separation.  See 38 C.F.R. 
§§ 3.307, 3.309.  In reviewing any claim for service 
connection, however, the initial question is whether the 
claim is well grounded.  The veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990). 

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Epps v. Gober, 126 F. 3d 
1464, 1468 (1997). 

Alternatively, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has indicated that a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The Court held 
that the chronicity provision applies where there is 
evidence, regardless of its date, which shows that a veteran 
had a chronic condition either in service or during an 
applicable presumption period and that the veteran still has 
such condition.  See Savage, 10 Vet. App. at 498.  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded "if the condition 
is observed during service or any applicable presumption 
period, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology."  Id.  

B.  Hip, Right Knee, Varicose Veins, and Arthritis of 
Multiple Joints Other than the Right Shoulder

The veteran contends that he currently has varicose veins and 
rheumatoid arthritis of multiple joints, due to his active 
military service.  He also contends that his post-service 
bilateral total hip replacement and right knee replacement, 
were incidental to his active military service.  The Board 
has thoroughly reviewed the evidence of record; however, the 
Board finds that for the reasons set forth below, the claims 
must be denied as not well-grounded.

The veteran's service medical records are negative for any 
evidence of the claimed disorders.  Additionally, there is no 
evidence that arthritis was manifest within the first year 
following the veteran's separation from service.  However, 
the evidence reflects that in 1977, the veteran underwent a 
right knee replacement; in 1988, he underwent a left hip 
replacement; and in 1993, he underwent a right hip 
replacement.  Furthermore, the record is clear that the 
veteran currently has rheumatoid arthritis of multiple 
joints.  

In fact, it appears that the veteran developed arthritic 
changes as early as 1955, as reflected by a private medical 
record from the Snyder Clinic, dated in July 1955.  That 
record indicates that the veteran was seen with complaints of 
painful joints and muscles at the end of the day, after 
working hard on the farm all day.  He was prescribed 
medication, Meticorten, and a follow-up appointment revealed 
that he was relieved of his symptoms entirely.  In a 
September 1976 VA examination, the veteran was diagnosed with 
rheumatoid arthritis of the wrists, hands, and shoulders, as 
well as osteoarthritis of the lumbar spine.  VA examinations 
dated in November 1996, indicate that the veteran was 
diagnosed with advanced rheumatoid arthritis of joints 
including the feet, and the hands.  In March 1997, the 
veteran testified at a hearing at the RO that he believed his 
shrapnel wound was the cause of most, if not all, of his 
arthritic problems.  

In regard to the veteran's claim for service connection for 
varicose veins, the Board finds no evidence of record that 
the veteran currently suffers from a varicose vein disorder.  
In fact, in November 1996, the veteran underwent a VA 
examination for the arteries and veins, and that examination 
was devoid of any findings of varicose veins.

In light of the foregoing, the Board finds that the veteran 
has failed to meet all the elements of a well grounded claim 
for each of the claimed disorders.  Initially, in regard to 
the claim for service connection for varicose veins, as noted 
above, the record is devoid of a confirmed diagnosis of a 
current varicose vein disorder.  An essential element for 
establishing service connection is competent medical evidence 
of a current diagnosis of the claimed condition.  See Epps, 
126 F. 3d at 1468.  Although the veteran may point to 
symptoms he perceives to be manifestations of disability, the 
question of whether a chronic disability is currently present 
is one which requires skill in diagnosis, and questions 
involving diagnostic skills must be made by medical experts.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(laypersons are not competent to offer medical opinions).  In 
the absence of competent medical evidence of a current 
diagnosis of a varicose vein disorder, which is medically 
related to an incident of the veteran's military service, the 
veteran's claims must fail as not well grounded.

In regard to the veteran's claims for service connection for 
a bilateral total hip replacement, for a right knee 
replacement, for varicose veins, and for arthritis of 
multiple joints other than the right shoulder, the Board 
finds that although the veteran has presented adequate 
evidence of a current diagnosis of the claimed disorders, the 
record contains no competent medical evidence of a nexus, or 
link, between any of the claimed disorders and an incident of 
the veteran's active military service, which is an essential 
element for establishing service connection.  See Epps, 126 
F. 3d at 1468.  The Board acknowledges the veteran's 
contentions of record, including those presented in a March 
1997 hearing.  However, the veteran's unsupported assertions 
do not constitute competent evidence of the required medical 
nexus.  See Espiritu, 2 Vet. App. at 494-5; see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (lay assertions 
of medical etiology cannot constitute evidence to render a 
claim well grounded under section 5107(a)).  In the absence 
of competent medical evidence of a nexus between the 
veteran's bilateral total hip replacement, right knee 
replacement, arthritis of multiple joints other than the 
right shoulder, and his military service, the appeal must 
fail as not well-grounded. 

As the veteran has not presented evidence of well-grounded 
claims for service connection for a bilateral total hip 
replacement, for a total right knee replacement, for varicose 
veins, and for arthritis of multiple joints other than the 
right shoulder, the VA is under no further duty to assist the 
veteran in developing the facts pertinent to those claims.  
See Epps, 126 F.3d at 1468 ("there is nothing in the text of 
[38 U.S.C.A.] § 5107 to suggest that the [VA] has a duty to 
assist a claimant until the claimant meets his or her burden 
of establishing a 'well grounded' claim.").  Furthermore, 
the Board is unaware of the existence of any relevant 
evidence, which, if obtained, would well ground the veteran's 
claims.  See McKnight v. Gober, 131 F.3d 1483, 1485 ( Fed. 
Cir. 1997).  

The Board views its discussion as sufficient to inform the 
veteran of any evidence necessary to present well grounded 
claims for service connection for a bilateral total hip 
replacement, for a right knee replacement, for varicose 
veins, and for rheumatoid arthritis of multiple joints other 
than the right shoulder.  See McKnight,131 F.3d at 1485; 
Robinette, 8 Vet. App. at 77-78.  In that regard, competent 
medical evidence is needed that establishes a current 
diagnosis of the claimed disorders, as well as competent 
medical evidence of a nexus or link between the current 
disorders and an incident of the veteran's active military 
service.  

C.  Arthritis of the Right Shoulder

The Board finds that the veteran's claim for service 
connection for arthritis of the right shoulder is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  See 
Epps v. Gober, 126 F. 3d 1464, 1468 (1997); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  That is, the Board finds that the 
veteran has presented a claim which is not implausible when 
his contentions and the evidence of record are viewed in a 
light most favorable to that claim.  In this regard, the 
Board notes that the claims file includes a June 1976 private 
medical statement from Chandler S. Bethel, M.D., which 
indicates that he had treated the veteran since 1973, and 
that the veteran has had progressive joint disease, centering 
in the shoulder (right) in which he sustained wounds during 
military service.  He further indicated that since the 
"starting of his pain in the involved joint, it is felt that 
his disease may be partially initiated by a previous injury 
..."  As such, the Board finds that the claim for service 
connection for arthritis of the right shoulder is well 
grounded, within the meaning of 38 U.S.C.A. § 5107, and to 
that extent, the appeal is allowed.  

II.  Increased Ratings

The veteran's claims for an increased rating for bilateral 
trenchfoot, currently evaluated as 10 percent disabling, and 
for shrapnel wounds right upper back and chest with 
involvement of right scapula and muscle groups II and IV with 
retained fragment lateral to second rib in soft tissue of 
axilla, currently evaluated as 30 percent disabling, are 
"well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  A claim that a service-connected condition has 
become more severe is well grounded where the claimant 
asserts that a higher rating is justified due to an increase 
in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  The Board is also satisfied that all relevant facts 
have been properly and sufficiently developed.  Accordingly, 
no further development is required to comply with the duty to 
assist the veteran in establishing his claims.  See 
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  When evaluating disabilities of 
the musculoskeletal system it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement, and 
weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

A.  Bilateral Trenchfoot

A review of the record reveals that in a September 1947 
rating decision, the veteran was granted service connection 
for residuals of trenchfeet, manifested by pain and burning 
in the feet.  A noncompensable evaluation was assigned from 
December 1945 to August 1947, and a 10 percent evaluation was 
assigned from August 1947.  That decision was based on 
evidence that included the veteran's service medical records, 
and an August 1947 VA examination, in which the veteran 
complained of numbness and coldness of the feet, and was 
diagnosed with residuals of trenchfoot by history.  The 10 
percent evaluation has remained in effect, and is the subject 
of this appeal.  

The RO assigned a 10 percent evaluation for bilateral 
trenchfoot pursuant to 38 C.F.R. § 4.104, Diagnostic Code 
7122, which sets forth the criteria for evaluating cold 
injury residuals.  A 10 percent evaluation is assigned if 
there is evidence of pain, numbness, cold sensitivity, or 
arthralgia.  A 20 percent evaluation requires evidence of 
pain, numbness, cold sensitivity, or arthralgia plus tissue 
loss, nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or x-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis) of affected parts.  

Reviewing the more recent medical evidence of record, the 
Board finds no evidence that the veteran's residuals of 
trenchfoot are productive of symptomatology so severe as to 
warrant a 20 percent evaluation.  In that regard, in November 
1996, the veteran underwent a VA examination for the feet.  
Objective examination revealed that the veteran was missing 
the tip of the right second toe, secondary to frost injury 
sustained in service in 1945.  The veteran was unable to 
heel-toe walk as both feet were tender on the office floor, 
and the veteran indicated that he could not tolerate walking 
such.  The veteran was diagnosed with hammertoes, bunions, 
and rheumatoid arthritis; however, the Board notes that those 
conditions are not the subject of this appeal, and this issue 
is solely concerned with cold injury residuals.  The 
veteran's feet were described as cool to touch, but he had a 
1/4 pedal pulse in his feet.  

In a separate November 1996 VA examination of the arteries 
and veins, the veteran was diagnosed with frostbite residuals 
of the feet.  The veteran indicated that his feet hurt when 
they get cold; it was noted that the veteran had arthritis in 
his feet, which contributed to the pain.  The skin on the 
veteran's feet was pale in color, and cool in temperature.  
The veteran denied any paresthesias of the feet, and it was 
noted that there was no cardiac involvement due to the 
frostbite of his distal extremities.  In March 1997, the 
veteran testified at a hearing at the RO that he had to sleep 
in a trench during service, in the rain, and his feet were 
always wet.  He indicated that his feet currently hurt, and 
he believed it was due, at least in part, to trenchfoot.  

In light of the foregoing, the Board finds that the evidence 
of record supports no more than the currently assigned 10 
percent evaluation, and the preponderance of the evidence is 
against assignment of an evaluation in excess of 10 percent 
at this time.  See 38 C.F.R. § 4.104, Diagnostic Code 7122.  
The record contains evidence of subjective complaints of pain 
and cold sensitivity.  However, there is no evidence that the 
veteran's feet manifest an abnormal color, nail 
abnormalities, or x-ray evidence of osteoporosis, 
subarticular punched out lesions, or osteoarthritis.  
Additionally, in the November 1996 VA examination, the 
veteran denied paresthesisas.  Furthermore, the Board finds 
that the veteran's complaints of pain, unrelated to his 
nonservice-connected rheumatoid arthritis of the feet, are 
contemplated in the current 10 percent evaluation.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-7 
(1995).  In short, the Board finds that the evidence most 
closely approximates the rating criteria for the currently 
assigned 10 percent evaluation, and the appeal for a higher 
rating is denied.  

B.  Shrapnel Wounds Right Upper Back and Chest with 
Involvement of Right Scapula and Muscle Groups II and IV with 
Retained Fragment Lateral to Second Rib in Soft Tissue of 
Axilla

A June 1945 service medical record reveals that in February 
1945, while engaged in combat with the enemy, the veteran 
sustained a penetrating shrapnel wound to the right chest.  A 
foreign body was removed from the anterior portion of the 
right chest, which had transversed the entire chest from the 
posterior.  It was reported that the veteran was treated 
conservatively, and there was no record as to whether or not 
his right lung was aspirated.  The veteran's wounds healed 
and his lung re-expanded.  In June 1945, the veteran was 
transferred to another hospital, where upon admission he 
complained of dyspnea, which was improving.  At that point, 
the veteran had good chest expansion, and very little pain 
except upon strenuous exercise.  It was noted that there was 
no indication for removal of the foreign body, which was 
outside the chest wall and not near the parietal pleura.  

Following service separation, in a February 1946 rating 
decision, the veteran was granted service connection for a 
penetrating wound to the right chest, and a 10 percent 
evaluation was assigned from December 1945.  In a December 
1976 rating decision, the rating was increased to 20 percent, 
effective from April 1946, and the disability was 
recharacterized as gunshot wound, right chest involving the 
right scapula and moderate injury to muscle group IV, point 
of entrance, retained foreign body lateral to second rib in 
soft tissues of deep axilla.  In a September 1997 
supplemental statement of the case, the RO assigned a 30 
percent evaluation from September 1996.  The disability is 
currently characterized as shrapnel wounds right upper back 
and chest with involvement of right scapula and muscle groups 
II and IV with retained fragment lateral to second rib in 
soft tissue of axilla.  

Although during the pendency of this appeal the veteran was 
assigned a higher evaluation for shrapnel wounds right upper 
back and chest with involvement of right scapula and muscle 
groups II and IV with retained fragment lateral to second rib 
in soft tissue of axilla, he has not been assigned the 
highest rating available under the VA Schedule for Rating 
Disabilities, and as such, his appeal as to that issue has 
not been abrogated.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  

The foregoing disability is currently evaluated under the 
rating criteria set forth in 38 C.F.R. § 4.71a, Diagnostic 
Codes 5302 and 5304.  According to Diagnostic Code 5302, the 
function of muscle group II involves depression of arm from 
vertical overhead to hanging at side; downward rotation of 
scapula; and backward swing of the arm.  The muscles involve 
the extrinsic muscles of the shoulder girdle:  (1) pectoralis 
major II (costosternal); (2) latissimus dorsi and teres major 
(teres major, although technically an intrinsic muscle, is 
included with latissimus dorsi); (3) pectoralis minor; (4) 
rhomboid.  A 30 percent evaluation is assigned for a 
moderately severe disability, dominant extremity.  The next 
highest evaluation available under Diagnostic Code 5302 for 
the dominant extremity is a 40 percent evaluation, which is 
assigned for a severe disability.  

Diagnostic Code 5304 sets forth the rating criteria for 
evaluating the muscles in muscle group IV.  The function of 
muscle group IV includes stabilization of shoulder against 
injury in strong movements, holding head of humerus in 
socket; abduction; outward rotation and inward rotation of 
arm.  The muscles involved include the intrinsic muscles of 
the shoulder girdle:  (1) supraspinatus; (2) infraspinatus 
and teres minor; (3) subscapularis; (4) coracobrachialis.  A 
30 percent evaluation is assigned for moderately severe 
disability, dominant extremity; there are no higher 
evaluations available under Diagnostic Code 5304.
 
Initially, the Board notes that subsequent to the RO's 
receipt of the veteran's claims for increased ratings, 
certain provisions in the Schedule for Rating Disabilities 
dealing with muscle injuries were amended, effective July 3, 
1997.  See 62 Fed. Reg. 30,235 (June 3, 1997).  According to 
the law, when a law or regulation changes after a claim has 
been filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran generally applies.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991); White v. Derwinski, 1 Vet. App. 519, 521 
(1991).  Under the circumstances, the veteran's increased 
rating claim must also be reviewed in light of the regulatory 
changes dealing with the pertinent rating criteria as well as 
under the applicable regulations in effect when the veteran's 
claims were filed.  See also Fischer v. West, 11 Vet. App. 
121, 123 (1998) (applying Karnas to change in rating criteria 
for muscle injuries).

Under the rating criteria in effect prior to July 3, 1997, 
(hereinafter the "old rating criteria") four grades of 
severity of disabilities due to muscle injuries are 
recognized for rating purposes:  slight, moderate, moderately 
severe and severe.  The type of disability pictures are based 
on the cardinal symptoms of muscle disability (weakness, 
fatigue-pain, uncertainty of movement) and on the objective 
evidence of muscle damage and the cardinal signs of muscle 
disability (loss of power, lowered threshold of fatigue and 
impairment of coordination).  38 C.F.R. § 4.54 (1996).  For 
purposes of the present case, the following criteria is 
pertinent with regard to the old rating criteria:

(c)  Moderately severe disability of muscles.  

     Type of injury.  Through and through or 
deep penetrating wound by high velocity missile 
of small size or large missile of low velocity, 
with debridement or with prolonged infection or 
with sloughing of soft parts, intermuscular 
cicatrization.  

     History and complaint.  Service department 
record or other sufficient evidence showing 
hospitalization for a prolonged period in 
service for treatment of wound of severe grade.  
Record in the file of consistent complaint of 
cardinal symptoms of muscles wounds.  Evidence 
of unemployability because of inability to keep 
up with work requirements is to be considered, 
if present. 

     Objective findings.  Entrance and (if 
present) exit scars relatively large and so 
situated as to indicate track of missile 
through important muscle groups.  Indications 
on palpation of moderate loss of deep fascia, 
or moderate loss of muscle substance or 
moderate loss of normal firm resistance of 
muscles compared with sound side.  Tests of 
strength and endurance of muscle groups 
involved (compared with sound side) give 
positive evidence of marked or moderately 
severe loss.  

(d)  Severe disability of muscles.

     Type of injury.  Through and through or 
deep penetrating wound due to high velocity 
missile, or large or multiple low velocity 
missiles, or explosive effect of high velocity 
missile, or shattering bone fracture with 
extensive debridement or prolonged infection 
and sloughing of soft parts, intermuscular 
binding and cicatrization.  

     History and complaint.  As under 
moderately severe (paragraph (c) of this 
section), in aggravated form.

     Objective findings.  Extensive ragged, 
depressed, and adherent scars of skin so 
situated as to indicate wide damage to muscle 
groups in track of missile.  X-ray may show 
minute multiple scattered foreign bodies 
indicating spread of intermuscular trauma and 
explosive effect of missile.  Palpation shows 
moderate or extensive loss of deep fascia or of 
muscle substance.  Soft or flabby muscles in 
wound area.  Muscles do not swell and harden 
normally in contraction.  Tests of strength or 
endurance compared with the sound side or of 
coordinated movements show positive evidence of 
severe impairment of function.  In electrical 
tests, reaction of degeneration is not present 
but a diminished excitability to faradic 
current compared with the sound side may be 
present.  Visible or measured atrophy may or 
may not be present.  Adaptive contraction of 
opposing group of muscles, if present, 
indicates severity.  Adhesion of scar to one of 
the long bones, scapula, pelvic bones, sacrum 
or vertebrae, with epithelial sealing over the 
bone without true skin covering, in an area 
where bone is normally protected by muscle, 
indicates the severe type.  Atrophy of muscle 
groups not included in track of the missile, 
particularly of the trapezius and serratus in 
wounds in the shoulder girdle (traumatic 
muscular dystrophy), and induration and atrophy 
of an entire muscle following simple piercing 
by a projectile (progressive sclerosign 
myositis), may be included in the severe group 
if there is sufficient evidence of severe 
disability. 

38 C.F.R. § 4.56 (1996). 
Under the rating criteria in effect from July 3, 1997, 
(hereinafter the "new rating criteria"), the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement, and 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe.  
38 C.F.R. § 4.56(c-d) (1998).  For purpose of the present 
case, the criteria of moderate and moderately 
severe are pertinent.  Under the new rating criteria:

 (3)  Moderately severe disability of muscles. 

     (i)  Type of injury.  Through and through 
or deep penetrating wound by small high 
velocity missile or large low-velocity missile, 
with debridement, prolonged infection , or 
sloughing of soft parts, and intermuscular 
scarring. 

     (ii)  History and complaint.  Service 
department record or other evidence showing 
hospitalization for a prolonged period for 
treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of 
inability to keep up with work requirements.  

     (iii)  Objective findings.  Entrance and 
(if present) exit scars indicating track of 
missile through one or more muscle groups.  
Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side.  
Tests of strength and endurance compared with 
sound side demonstrate positive evidence of 
impairment. 

(4)  Severe disability of muscles.

     (i)  Type of injury.  Through and through 
or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or 
open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and 
scarring. 

     (ii)  History and complaint.  Service 
department record or other evidence showing 
hospitalization for a prolonged period for 
treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) 
of this section, worse than those shown for 
moderately severe muscle injuries, and, if 
present, evidence of inability to keep up with 
work requirements.

     (iii)  Objective findings.  Ragged, 
depressed and adherent scars indicating wide 
damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound 
area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or 
coordinated movements compared with the 
corresponding muscles of the uninjured side 
indicated severe impairment of function.  If 
present, the following are also signs of severe 
muscle disability:

               (A)  X-ray evidence of minute 
multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of 
the missile.

               (B)  Adhesion of scar to one of 
the long bones, scapula, pelvic bones, sacrum 
or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area 
where bone is normally protected by muscle. 

               (C)  Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests.

               (D)  Visible or measurable 
atrophy.

              (E)  Adaptive contraction of an 
opposing group of muscles.

(F)  Atrophy of muscle groups not in the track 
of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.

               (G)  Induration or atrophy of an 
entire muscle following simple piercing by a 
projectile. 

38 C.F.R. § 4.56 (1998).

The medical evidence following the veteran's separation from 
service, involving the right chest injury, is briefly set 
forth as follows.  In an August 1947 VA examination report, 
the veteran was diagnosed with a scar, right chest, overlying 
right scapula, entrance wound through-and-through shrapnel, 
and scar, right anterior chest, surgical, exit wound 
shrapnel.  Examination revealed a well-healed surgical scar, 
although the scar overlying the right scapula was tender, and 
firmly adherent to the underlying tissues.  There was a 
palpable deformity of the spine of the scapula, including 
non-union of the spine and the scapula, and on motion, there 
was crepitus in the right shoulder. 

In a September 1976 VA examination, the veteran's right chest 
wounds were described as well-healed, and there was no loss 
of function in any of the pectoral girdle muscles.  

More recently, in a November 1996 VA examination, the veteran 
was diagnosed with residuals, gunshot wound, posterior right 
shoulder, with evidence of narrowing of the joint space and 
erosion of the acromioclavicular process.  The examination 
indicated that the entry wound was through the infraspinatus 
muscle, and the exit wound was in the pectoris major muscle.  
The scars were not sensitive, and there was no tenderness to 
palpation.  There were no subcutaneous adhesions, and no 
apparent tendon damage.  In terms of strength, the veteran 
demonstrated equal arm activity and use.  The veteran 
complained of pain in his right shoulder, due to weather 
changes.  There was no evidence of muscle herniation.  The 
shoulder muscles were not affected due to the gunshot wound 
and did not restrict his motion of the joint due to the 
gunshot wound, but due to joint involvement of his rheumatoid 
arthritis.  

In a March 1997 hearing at the RO, the veteran described the 
shrapnel injuries he sustained in service, as well as his 
current limitations.  He indicated that he was right-handed, 
but that he could write just as well with his left hand.  He 
also indicated that he experienced arthritis in his right 
shoulder, which he felt was due to his in-service shrapnel 
injuries.  The Board notes that arthritis is not part of this 
issue, and is addressed in a separate part of this decision.

Based on the medical evidence of record, noted above, in 
light of both the former and current rating criteria for 
evaluating muscle disabilities, the Board concludes that the 
veteran's shrapnel wounds right upper back and chest with 
involvement of right scapula and muscle groups II and IV with 
retained fragment lateral to second rib in soft tissue of 
axilla, dominant extremity, most closely approximates the 
rating criteria for the currently assigned 30 percent 
evaluation, reflecting no more than a moderately severe 
disability under Diagnostic Code 5302, and a severe 
disability under Diagnostic Code 5304.  See 38 C.F.R. 
§§ 4.56, 4.73, Diagnostic Codes 5302, 5304.  However, the 
Board finds no basis for assignment of an evaluation in 
excess of 30 percent.  In that regard, the evidence reflects 
that the veteran's disability originally resulted from a 
penetrating wound, which transversed the entire chest.  
Additionally, the medical evidence shortly following the 
injury, as reflected in the August 1947 VA examination, 
revealed an adherent scar.  However, the more recent medical 
evidence of record, as reflected in the November 1996 VA 
examination, reflects no subcutaneous adhesions, no tendon 
damage, and equal muscle strength, as compared to the left 
side.  There was no limitation of function noted, and no 
muscle herniation.  The more recent evidence of record is 
negative for any findings of more severely disabling 
symptomatology, such as loss of muscle fascia or substance, 
swollen or hardened muscles, loss of strength and endurance, 
or adherent scars, so as to warrant a higher evaluation.  See 
38 C.F.R. § 4.56.  Furthermore, the evidence does not reflect 
any complaints of pain from the disability, which are not 
already contemplated in the current 30 percent evaluation.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 
206-7 (1995).  

Additionally, in considering the veteran's disability under 
other related diagnostic code provisions, the Board finds no 
evidence of tender or painful scarring, which would warrant a 
separate 10 percent rating under 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Additionally, the veteran's right 
shoulder does not warrant a higher evaluation under 
Diagnostic Codes 5201, for limited motion, as the evidence 
does not reflect such.  

In conclusion, the preponderance of the evidence is against 
an evaluation in excess of 30 percent for shrapnel wounds 
right upper back and chest with involvement of right scapula 
and muscle groups II and IV with retained fragment lateral to 
second rib in soft tissue of axilla, dominant extremity.  
Should the veteran's disability increase in severity, he may 
advance a new increased rating claim, but at present, no more 
than a 30 percent evaluation is warranted. 

C.  Conclusion

In reaching the foregoing determinations, the Board has 
considered the history of the veteran's disabilities, and 
their effects on his earning capacity and his ordinary 
activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  The Board 
has also considered whether a higher rating may be warranted 
for each disability under related diagnostic codes, as 
discussed above.  However, the current medical evidence, as 
previously discussed, is consistent with no more than a 10 
percent evaluation for bilateral trenchfoot, and a 30 percent 
evaluation for shrapnel wounds right upper back and chest 
with involvement of right scapula and muscle groups II and IV 
with retained fragment lateral to second rib in soft tissue 
of axilla.  Should the veteran's disability picture change at 
any time, he may apply to reopen his claims for a higher 
ratings.  See 38 C.F.R. § 4.1.  At present, however, there is 
no basis for assignment of higher disability ratings.  

The Board also finds no evidence of record that the veteran's 
bilateral trenchfoot and shrapnel wounds right upper back and 
chest with involvement of right scapula and muscle groups II 
and IV with retained fragment lateral to second rib in soft 
tissue of axilla, have caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any recent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Thus, there 
is no basis for extra-schedular consideration, and, hence, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
for assignment of an extra-schedular evaluation.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

In the absence of evidence of well grounded claims, service 
connection for a bilateral total hip replacement, for a right 
knee replacement, for varicose veins, and for arthritis of 
multiple joints other than the right shoulder, is denied.

The claim for entitlement to service connection for arthritis 
of the right shoulder is well grounded.

The schedular criteria for an evaluation in excess of 10 
percent for bilateral trenchfoot, have not been met.  

The schedular criteria for an evaluation in excess of 30 
percent for shrapnel wounds right upper back and chest with 
involvement of right scapula and muscle groups II and IV with 
retained fragment lateral to second rib in soft tissue of 
axilla, have not been met.


REMAND

As the Board finds that the veteran's claim for service 
connection for arthritis of the right shoulder is well 
grounded, the Board must ensure that the duty to assist is 
satisfied.  In that regard, the Board finds that a medical 
examination and opinion is necessary to ascertain whether 
there is any relationship between the veteran's in-service 
shrapnel injuries, and his current right shoulder arthritis.  
The Board notes that in August 1997, an attempt was made to 
schedule the veteran for an examination to evaluate his right 
shoulder arthritis, but, according to the record, the 
veteran's representative canceled that examination, stating 
that there was adequate evidence of record.  Recently, in an 
April 1999 written Informal Hearing Presentation, the 
veteran's representative expressed some confusion over the 
reported cancellation, and requested an examination.

In regard to the claim for an increased rating for a right 
chest scar with fibrous pleuritis, the Board notes that that 
disability is most appropriately evaluated under the rating 
criteria for evaluating respiratory disabilities, set forth 
in 38 C.F.R. § 4.97, Diagnostic Code 6845.  However, the 
Board further notes that during the pendency of the veteran's 
appeal, the regulations pertaining to evaluation of 
respiratory disorders were amended, effective October 7, 
1996.  See 61 Fed. Reg. 46727- 46731 (1996) (currently 
codified at 38 C.F.R. §§ 4.96 - 4.97) (hereinafter referred 
to as "current" regulations).  The United States Court of 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that "where the law or regulation changes after a 
claim has been filed or reopened but before the ... judicial 
appeal process has been concluded, the version most favorable 
to appellant should and ... will apply unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs (Secretary) to do otherwise and the Secretary did 
so."  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991); 
but see Rhodan v. West, 12 Vet. App. 55, 57 (1998) (where 
compensation "'is awarded or increased pursuant to any Act 
or administrative issue, the effective date of such an award 
or increase ... shall not be earlier than the effective date 
of the Act or administrative issue.'  38 U.S.C. 
§ 5110(g).").  

In the most recent supplemental statement of the case, dated 
in August 1997, the RO set forth the current rating criteria 
for evaluating respiratory disorders, but it does not appear 
that the RO also considered the rating criteria in effect 
prior to October 7, 1996, as mandated by the Court in Karnas, 
supra, nor was the veteran provided with a copy of those 
rating criteria.

Finally, the Board notes that with regard to the veteran's 
claim for a total disability rating based on individual 
unemployability (TDIU), due to service-connected 
disabilities, the ratings for each service-connected 
disability must be finalized before a determination can be 
rendered as to TDIU.  See 38 C.F.R. § 4.16.  As such, the 
Board will defer consideration of the TDIU issue at this 
time.  

In light of the foregoing, the Board finds that further 
development is necessary before rendering an equitable 
disposition in this case.  Accordingly, this case is REMANDED 
to the RO for the following development:

1.  The veteran should be afforded a VA 
examination to ascertain the etiology and 
extent of any current arthritis of the 
right shoulder.  The examiner is 
specifically requested to offer an 
opinion as to whether it is at least as 
likely as not that any current arthritis 
of the right shoulder is related to the 
veteran's in-service shrapnel injuries, 
sustained in his right upper body region.  
Any appropriate tests and studies should 
be conducted.  The examiner is requested 
to report all clinical findings in 
detail, including complaints, symptoms, 
and functional limitations, if present.  
The complete rationale for each opinion 
expressed must be provided.  The claims 
file must be made available to the 
examiner for a review of the veteran's 
medical history, including his in-service 
shrapnel wound injury.  

2.  The veteran is to be afforded a VA 
examination for his right chest scar with 
fibrous pleuritis to ascertain the 
current nature and severity of the 
disability.  The examiner is to conduct 
pulmonary function studies, and any other 
appropriate tests and studies.  The 
examiner is requested to report all 
clinical findings in detail, including 
complaints, symptoms, and functional 
limitations, if present.  The complete 
rationale for each opinion expressed must 
be provided.  The claims file must be 
made available to the examiner for a 
review of the veteran's medical history, 
including his in-service shrapnel wound 
injury.

3.  The veteran is to be advised that 
failure to report for a scheduled VA 
examination may have adverse 
consequences, including the possible 
denial of his claim. Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

4.  After completion of the foregoing, 
the RO is to readjudicate that veteran's 
claims for service connection for 
arthritis of the right shoulder, for an 
increased rating for a right chest scar 
with fibrous pleuritis, and for a TDIU.  
The RO should evaluate the veteran's 
right chest scar with fibrous pleuritis 
under both the former and the current 
versions of the regulations for 
evaluating respiratory disorders, 
including all other pertinent criteria, 
and apply the most favorable result.  If 
any determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case, which includes a summary of all 
pertinent evidence and legal authority, 
including both the former and current 
version of the rating criteria for 
evaluating respiratory disorders, as well 
as the reasons for the decision.  The 
veteran should be afforded a reasonable 
period in which to respond.  The record 
should then be returned to the Board for 
further appellate review.
 
The purpose of this REMAND is to afford the veteran due 
process, and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  

The veteran may submit additional evidence he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.  



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 

